WILLIAMS, Judge.
The Workmen’s Compensation Board awarded compensation to Ruby Young for an injury received while in the employ of Jerry’s Drive In, Inc. Jerry’s Drive In appealed that award to the Circuit Court, and eventually to this Court, questioning among other things the allowance of attorney’s fees made therein. Jerry’s Drive In, Inc. v. Young, Ky., 335 S.W.2d 321.
Pending that appeal Jerry’s Drive In moved the Board to reopen the award, which the Board refused to do on the ground it lacked jurisdiction. Hence this appeal from an order of the Jefferson Circuit Court affirming.
This precise question was settled in 1933.' Farmer Motor Co. v. Smith, 249 Ky. 445, 60 S.W.2d 929, 930. There it was said: '
“After an appeal is perfected * * the board’s jurisdiction, right, or authority to take any further steps in the case ceases, while pending appeal.”
That case was distinguished in Oldham v. Officers’ Club of Fort Knox, Ky., 244 S.W. 2d 478, where the companion case did not involve an appeal from any action or award of the Board.
Here the first appeal was from the award of the Board and, consequently, jurisdiction of the Board was suspended pending the appeal.
The judgment is affirmed.